Citation Nr: 1438225	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1994 to December 1998.  He also served in the Army National Guard from February 2006 to July 2006, including two weeks Active Duty for Training (ACDUTRA) between July 8, 2006 and July 22, 2006.

This matter comes before the Board of Veterans Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2012, the Veteran testified before the undersigned Veteran's Law Judge at a travel board hearing.  The transcript of the proceeding is associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision and all records should be reviewed in further consideration of this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain a VA medical opinion, to obtain hospital records, and to obtain Social Security Administration (SSA) records if available.

The Veteran contends that he began to have psychological symptoms during his active duty service in the Marine Corps, although he did not initially seek treatment until 15 months after separation from service.  See August 2012 Hearing Transcript.  He contends his symptoms have continued since that time and that they were aggravated during his two weeks of ACDUTRA in the Army National Guard when he was hospitalized for mental health symptoms and discharged while still an in-patient.

Service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for certain disabilities, including psychosis, if the condition is manifested to a compensable degree (severe enough to be evaluated at least 10 percent disabling) within one year after military discharge.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Psychosis includes schizophrenia.  38 C.F.R. § 3.384(f).  

In addition, service connection can be established if the evidence demonstrates that the Veteran was disabled from disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA or he was disabled from an injury (but not disease) incurred or aggravated during a period of inactive duty for training (INACDUTRA). See 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d) . 

The Veteran's service treatment records from his time in the Marine Corps do not contain complaints of or treatment for psychiatric symptoms. The Veteran does not contend that he sought treatment or received a diagnosis of a psychiatric disorder during that time.  However, he did provide testimony at his August 2012 hearing that he began to experience symptoms for which he first sought treatment 15 months after separation from service.

A Chart Review and Patient Interview record from Baptist Medical Hospital dated in March 2000 indicated the Veteran's chief complaint was addiction to marijuana.  He indicated he used marijuana on a daily basis; he came to seek help on the advice of his psychology professor at vocational school.

Depressive symptoms were identified, to include irritability with difficulty in sleep sometimes, decreased energy, decreased concentration and decreased psychomotor activity.  The examiner indicated the symptoms appeared to be "difficulty adjusting to his current environment and possibly secondary to the marijuana."  It was noted he had no psychotic symptoms and no other significant symptoms of a mood disorder.  When asked about his depressive symptoms, the Veteran related that he had been depressed two or three weeks because of being kicked out of his mother's house and having to live with his grandparents which was stressful.  It was indicated that the Veteran had not sought prior psychiatric treatment or seen a therapist prior to that appointment.  He indicated "intermittent passive suicidal ideation."  Auditory and visual hallucinations and delusions were denied.  Marijuana dependence and depressive disorder,  not otherwise specified, rule out adjustment disorder with disturbance of mood were identified.  The examiner assigned a GAF score of 35 and stated that the highest in the last year was probably about a 65.

Thereafter, in August 2003, the Veteran was court committed to a hospital for a period of 45 days.  He stated upon interview that he was committed because his father was "blowing what [he] said out of proportion."  His father indicated the Veteran feared he was being chased by the mafia, but, the Veteran denied this.  The Veteran indicated his belief that his father was trying to make him "look crazy."  The August 2003 treatment note indicated that a social worker contacted his grandmother.  She stated that about 6 months after discharge from service in 1998, the Veteran began "acting really paranoid."  She stated he "thought that everyone from the mafia to the CIA [was] out to get him and that he [was] even scared to go outside sometimes."  

In October 2003, the Veteran was assessed with generalized anxiety disorder, alcohol abuse, cannabis abuse and history of psychotic disorder not otherwise specified.  It was indicated the Veteran did "not have insight into his mental condition" as indicated by his desire to leave without treatment after being court committed to the hospital.  He indicated that he attempted to escape because he was afraid and did not want to "get locked up."  The Veteran was given a provisional diagnosis of schizophrenia.  

The Veteran was hospitalized again between November 2005 and December 2005 for treatment for a delusional disorder.  A November 2005 treatment record indicated the Veteran was homeless and unemployed.  He came with this father and grandmother saying they were trying to humiliate him.  Upon separate interview, the Veteran's father indicated "erratic behavior for the past 6 years."  It was indicated that over the past three weeks he had made multiple threats of killing people and himself.  The Veteran agreed to admission to the hospital.

In February 2006, the Veteran entered the Army National Guard.  A Retirement Points History Statement indicates ACDUTRA from July 8, 2006 to July 22, 2006.  On July 11, 2006, the Veteran was hospitalized for delusional disorder and history of polysubstance abuse after a week of absence without leave (AWOL).  See 314th Medical Group Chronological Record of Medical Care (indicating delusional (paranoid) disorder: Rule out Schizophrenia, Paranoid Type).

Military Police brought the Veteran to the Emergency Department on orders from his Battalion Commander.  The reasons given were that the Veteran went AWOL for a week and during that time, his father contacted command to warn them about "recent increases in odd behavior since he discontinued his medication."  See July 11, 2006 Memorandum for 871st Troop Command ARNG Battalion Commander regarding Mental Health Evaluation.  When the Veteran was called in to explain his absence, he ran away "because of fear that he would be harmed in some way."  The Commander decided he should be evaluated.  Id.

Information gathered at the Veteran's evaluation was based on findings at the VA in-patient psychiatric unit, statements from the Veteran's father and the Veteran's own statements upon interview.  Id.  In the report to the Commander, it was indicated that the Veteran had a history of "serious mental illness and disturbed behavior since approximately age 24," which would have been approximately 1998.  The Veteran was noted to have demonstrated serious paranoia involving delusions of persecution, a pattern of disappearing from where he is supposed to be, threats and physical assaults against others and two psychiatric hospitalizations for psychosis.  At his evaluation, the Veteran indicated his belief he was being conspired against and his civil rights were being violated, but he could not communicate a rationale for such beliefs.  His perception and memory of events in his personal history conflicted with other information of record.  It was found that he was likely to demonstrate impairment in judgment, reliability and performance that could negatively impact his ability to act in his military capacity and that he was not suitable for continued military service.  

Medical records during that time indicate that on July 12, the Veteran was positive for delusion.  On July 21, based on his delusional thought content, it was felt the Veteran remained a danger to his family and was thought not to be taking his medications.  On July 23, he exhibited suspiciousness of his father and hospital staff and asked to be transferred to a VA facility in Texas to get away from Arkansas and his family.  On August 2, he was transferred to the Serious and Persistent Illness section (1H) for further treatment and he was monitored closely for medication compliance.  He remained "quite paranoid and isolative with limited interaction with staff or peers."  He indicated he was not sure why he was put in the hospital and that he did not have a mental illness.  The Veteran was discharged on August 8, 2006; his separation from the National Guard took effect on July 22, 2006 while he was still an in-patient.

In September 2006, the Veteran was admitted to 1H after an unscheduled appointment in the Mental Health Clinic.  He stated he was homeless, jobless, with no reliable support network and that he "[could not] go on."  He stated he did not want to go to the hospital, but he did not feel safe because something was going to happen.  He could not elaborate on the reason he felt unsafe or the nature of his fear. He did acknowledged his "deteriorating condition and delayed pursuit of medical intervention."  He was diagnosed with schizophrenia.

Later in September 2006, the Veteran entered the Residential Rehabilitation Treatment Program on account of being homeless, unemployed and estranged from his family.  

In October 2006, he was admitted to the 1H again after his unauthorized leave from the Residential Rehabilitation Treatment Program.  It was noted that "index psychiatric disturbance occurred 1995 manifesting [the Veteran's] numerous somatic complaints which could not be accounted for by objective findings."  It was also indicated that "less than a year after discharge from service 'odd' behaviors and beliefs troubled him" and that he came to the attention of Mental Health Services in 2003 when he was admitted to Arkansas State Hospital and later transferred to the VA under a 45-day commitment.  The examiner reported that "delusions of a persecutory variety were camouflaged with realistic/reality based context."  It was indicated he had a social security disability claim pending.  Again, the Veteran left the hospital prior to proper discharge.
Treatment records dated between 2007 and 2010 indicate continuing treatment for paranoid delusions and auditory hallucinations.  The Veteran sensed men were following him and wanted something from him.  

In August 2009, the Veteran submitted a statement from his private treatment provider, Dr. M.W..  Dr. M.W. stated that the Veteran's psychiatric disorder was directly related to his military service since that was the reason he was discharged from the Army National Guard.  He indicated the Veteran continued to struggle with mental illness and was unlikely to improve.

At his August 2012 hearing before the Board, the Veteran indicated he first felt symptoms during his period of service with the Marine Corps, but he did not seek treatment for those symptoms until he was encouraged to in 2000.  Thereafter, he was hospitalized in 2003 and a history of symptoms was recognized.

The difficulty in this case lies in the fact that the first medical evidence of a psychiatric problem appears in the record 15 months following separation from service.  There was no manifestation of a psychiatric disorder in service or within the one year presumptive period.  

Nonetheless, there is lay evidence of record from various sources that the Veteran was exhibiting paranoia and "odd behaviors" prior to 2000.  Such history was related in an October 2006 treatment record and by the Veteran himself at the August 2012 hearing.  In addition, his grandmother indicated that just 6 months out of service, the Veteran began to act paranoid.

The Board recognizes that lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis  or opinion as to the etiology of more complex medical conditions, such as psychological disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Questions as to the etiology of schizophrenia require someone with medical training about the nature and causes of psychological disabilities to resolve.

Here, definite medical symptoms of paranoia and delusions do not appear in the record until approximately 5 years after separation from service.  Prior to that time, the medical evidence indicates depression that may have been secondary to marijuana addiction.  In addition, evidence suggests the Veteran was hospitalized 3 days into his ACDUTRA assignment and had been AWOL prior to the beginning of the ACDUTRA assignment.  Thus, there is insufficient evidence for the Board to make a finding that the Veteran's psychiatric disability was permanently aggravated by his ACDUTRA service.

As of yet, there is no opinion of record as to a link between the Veteran's period of active duty and his current disability or an opinion as to whether the disability was permanently aggravated by ACDUTRA.  Thus, the Board finds the case should be remanded for a medical opinion.

VA is required to provide a medical examination or obtain a medical opinion when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  Id.

Here, the Veteran has been diagnosed with a psychosis, specifically paranoid schizophrenia.  There is lay evidence that symptoms of such disability manifested in service or as soon as 6 months after service.  The evidence indicates the Veteran may have been in denial about having a psychiatric problem and did not believe he needed treatment.  There is no indication that the Veteran had such symptoms prior to service and after service, the Veteran has dealt with homelessness, unemployment and estrangement from his family due to mental health problems.

The Board finds that a medical opinion should be sought based on a review of the lay and medical evidence of record to determine whether it is at least as likely as not that schizophrenia or another acquired psychiatric disorder had its onset during the Veteran's active duty service from December 1994 to December 1998.  In other words, is it at least as likely as not that the Veteran's psychiatric disability today is related to service as it is related to some other cause or factor.  The examiner can also opine as to whether the Veteran's psychiatric condition was aggravated beyond its natural progression during ACDUTRA between July 8, 2006 and July 22, 2006.

In addition, it was mentioned in an October 2006 VA treatment record that the Veteran was seeking Social Security Administration benefits.   Social security records may be enlightening as to the etiology and history of the Veteran's psychological problems and shed light on when the symptoms manifested.  On remand, the RO should obtain the social security records, if available, and associate them with the claims file.

Finally, updated VA treatment records indicated the Veteran was hospitalized on account of his psychiatric symptoms at the Arkansas State Hospital from May 2011 to May 2012.  These records may provide further insight into the etiology, history and onset of the Veteran's psychiatric disability.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration to determine whether the Veteran has filed for disability benefits, if so, request those records.  Such records must include, but are not limited to, a copy of the Veteran's original award letter, documentation showing the disability(ies) upon which the award was based, and all medical records associated with the original award, as well as those associated with the continuing award. 

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b)  (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2)  (2013).

2.  Request the Veteran's treatment records at the Arkansas State Hospital for the period between May 2011 and May 2012 and associate them with the claims file.  All requests and responses, positive and negative, should be associated with the claims file.

3.  Associate all outstanding VA treatment records with the claims file.

4.  After the above development is complete, refer the Veteran's claims file to a suitably qualified VA psychiatrist or psychologist for an opinion as to whether any diagnosed acquired psychiatric disorder, to include paranoid schizophrenia, is causally or etiologically related to active duty.  In this regard, the examiner should specifically consider the lay testimony that symptoms began during service or shortly thereafter; the Veteran sought mental health treatment 15 months after separation from service; the hospitalization records in 2003 noted a history of psychotic disorder not otherwise specified; and the Veteran now has diagnosed psychosis, a disease recognized as chronic.

The examiner should also opine as to whether the psychiatric disability present prior to the Veteran's service with the Army National Guard was aggravated (i.e., increased in severity) beyond its natural progression between July 8, 2006 and July 22, 2006 while he was on Active Duty for Training (ACDUTRA).  It should be noted the Veteran was hospitalized during this period and discharged from the National Guard on account of his symptomatology while still an in-patient.

A copy of this remand and the claims file, to include the transcript of the Veteran's August 2012 hearing, must be made available to the examiner.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.
For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or b+-y the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


